Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-11 (and 17-20 which are newly added) are allowable. The restriction requirement between the Groups, as set forth in the Office action mailed on 03/03/2022, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 03/03/2022 is fully withdrawn.  Claims 12-16, directed to methods of making semiconductor devices are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.  

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been received.  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/28/2020 has been considered by the examiner.

Allowable Subject Matter
1.	Claims 1-20 are allowed.  
2.	The following is an examiner’s statement of reasons for allowance:  
a.	The limitations in claim 1:  
“and in direct contact with”

b.	The limitations in claim 12:  
“wherein the gate metal material film is formed to be in direct contact with the semiconductor gate layer material film”

c.	The limitations in claim 17:  
“wherein the sidewalls of the nitride semiconductor gate layer are directly vertically aligned in a vertical direction with sidewalls of the gate metal film with respect to the first surface of the substrate”

when considered along with the rest of the device and method distinguishes over the prior art of record as there is no prior device and method or a reasonably obvious variant thereof.  Notable differences include that this device and method includes:  
a.  a gate metal film disposed on, and in direct contact with, the nitride semiconductor gate layer.  
b.  wherein the gate metal material film is formed to be in direct contact with the semiconductor gate layer material film.
c.  wherein the sidewalls of the nitride semiconductor gate layer are directly vertically aligned in a vertical direction with sidewalls of the gate metal film with respect to the first surface of the substrate. 
  
As to claims 1, 12 and 17, the office notes that the above cited limitation is not shown in the prior art in the context of the overall claim.  The office notes that US 2018/0097070 is a very close reference, as are 2021/0226019 and 2017/0194474 as potential primary references.  Further JP 2017-073506 is also fairly close to the subject matter.  However the office notes that the two amendments proposed (see the changes from previous claim 1 compared to new claim 1 and 17 and mirrored in new claim 12) have features that cannot be addressed by any known secondary reference and which are not shown in any of the references above.  Thus the office finds the claims to be not anticipated and also not obvious to one of ordinary skill in the art under 35 U.S.C 103.  

The limitations in claims 1, 12 and 17 are sufficient to distinguish claims 2-11, 13-16 and 18-20 which depend from claims 1, 12 and 17 over the art of record.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT S WITHERS whose telephone number is (571)270-1570. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRANT S WITHERS/Primary Examiner, Art Unit 2891